NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Argued November 13, 2012
                                   Decided February 6, 2013

                                             Before

                              RICHARD D. CUDAHY, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 12-1465

SADRUDDIN NOORANI,                                    Petition for Review of an Order of the
    Petitioner,                                       Board of Immigration Appeals.

       v.                                             No. A093 042 556

ERIC H. HOLDER, JR.,
Attorney General of the United States
      Respondent.

                                            ORDER

        Sadruddin Noorani, a Pakistani citizen, petitions for review of an order of the Board of
Immigration Appeals denying his application for asylum and withholding of removal. Because
the Board failed to consider Noorani’s argument that he faces persecution because of his
membership in a social group—spies or agents of the United States in Pakistan—or his evidence
of a pattern or practice of persecution against this social group, we grant the petition for review.

I.     Background

      Noorani first entered the United States in 1981 while working as a crewman on a Greek
merchant ship that traveled to port cities around the world. In 1983 he returned to Pakistan to
No. 12-1465                                                                                Page 2
marry his wife Rukhsana. They soon reentered the United States, settled in Chicago, and have
lived in the area ever since with their three sons, two of whom are U.S. citizens.

        In 2006, Noorani was indicted on various fraud counts in the Northern District of Illinois.
He later pled guilty to one count of making a false statement in his Application to Register
Permanent Resident or Adjust Status in violation of 18 U.S.C. § 1546(a). The Department of
Homeland Security (DHS ) served Noorani with a Notice to Appear charging him with
removability on several grounds, including being an alien who has admitted committing a
crime of moral turpitude, 8 U.S.C. § 1182(a)(2)(A)(i)(I). Noorani then applied for asylum and
withholding of removal based on a fear of future persecution on account of race, religion,
political opinion, and membership in a social group.

        After arriving in the United States nearly 30 years ago, Noorani involved himself in
political and community activities. At various points he joined community organizations,
including the Asian American Coalition of Chicago, for which he served as executive director.
Through these community activities, he worked with numerous Chicago politicians, including
Illinois Secretary of State Jesse White, former Illinois Governor Jim Edgar, and U.S.
Representative Janice Schakowsky (who testified on Noorani’s behalf at one of the hearings
before the IJ). He also regularly appeared on media outlets directed at the Pakistani community.
For example, Muja Ghazi (a radio talk-show host) testified on Noorani’s behalf before the IJ and
noted that since 1997, Noorani has been a regular contributor on constitutional and immigration
issues to his weekly show, which typically draws around forty to fifty thousand listeners from
the Chicago Pakistani and Urdu-speaking Indian populations.

       For more than twenty years, Noorani also volunteered for the United States Immigration
and Naturalization Service (now DHS) by serving as a community-based-organization liaison.
He distributed materials from DHS to the community and apprised DHS of issues that most
concerned the community. Noorani played an important role in DHS’s efforts to promote the
National Security Entry-Exit Registration System (NSEERS), a system initiated in 2002 for
registering certain non-citizens, including U.S.-based Pakistanis. In 2003 DHS officials asked
Noorani to introduce the NSEERS program to the Pakistani community. Noorani agreed, and
organized and spoke at several events targeted at the Pakistani community, including a seminar
that drew about 1,000 people. At these events he introduced DHS officials and actively
encouraged Pakistanis to participate in NSEERS. Noorani personally assisted around 200 people
with the registration process, and often promoted the program on Ghazi’s radio show. His
extensive activities and advocacy of NSEERS were even spotlighted in a chapter of a book
discussing the impact of post-9/11 policies on people targeted because of immigration status,
nationality, and religion. Tram Nguyen, We Are All Suspects Now: Untold Stories from Immigrant
Communities After 9/11 45–71 (2005).
No. 12-1465                                                                                Page 3
       Beginning in 2003—after attending a five-week training course called the Citizens
Academy—Noorani began conducting community outreach programs for the FBI. Over seven
years, which spanned the time of his indictment and conviction, he hosted approximately 30
of these events, addressing the Pakistani community’s concerns about FBI targeting and
encouraging individuals to trust the FBI. When attending these events Noorani wore clothing
issued by the FBI and bearing its insignia as well as a badge.

       As a result of his promotion of NSEERS and his frequent public association with DHS
and the FBI during seminars and community events, Noorani became a polarizing figure within
the Pakistani community. Some people labeled him an agent of DHS or the FBI, and even an
undercover CIA agent. He also began receiving threats, including death threats, from
individuals who were in removal proceedings after having taken his advice and participated
in NSEERS. Noorani informed Chicago police of one such death threat, from a man named
Ahmed Raees (who was later allegedly removed to Pakistan). Tariq Khawaja, who runs the
ethnic newspaper “Urdu Times,” also testified to receiving several calls in which people
referred to Noorani as a U.S. government agent, and warned that his pro-NSEERS activities
would endanger him if he returned to Pakistan. Ghazi often heard complaints on his radio show
about Noorani and believes that a segment of the Pakistani community disliked and blamed
him for the removal of their family members.

       In addition to the threats from individuals in the United States, Noorani also learned of
animosity towards him in Pakistan. Ghazi testified that when he returned to Pakistan in 2008,
three people told him that they would harm Noorani if he tried to return. Noorani’s sister-in-
law in Pakistan also warned him that he would not be safe if he returned to the country. She
told Noorani that people would learn of his arrival and harm him because of his affiliations
with DHS and the FBI.

        Noorani also offered evidence of a pattern or practice of persecution against U.S.
sympathizers in Pakistan, including an article about a woman killed because she was suspected
to be a U.S. spy and the testimony of an expert on the current political situation in Pakistan, Dr.
Sumit Ganguly, a political scientist at Indiana University. Dr. Ganguly opined that Noorani
would face persecution both from individuals resentful of his involvement with NSEERS and
Islamist and terrorist groups bent on harming individuals associated with U.S. law
enforcement. Dr. Ganguly noted that Pakistan faced significant political turmoil and pervasive
anti-American and anti-Western sentiment. He also discussed the power and influence of
Islamist and terrorist groups throughout Pakistan, noting that these groups often target and kill
westerners (especially those connected with United States law enforcement agencies) and
operate in every area of the country. Taking into account Noorani’s political activities and
participation in NSEERS, Dr. Ganguly concluded that, because of “dense personal and social
networks,” word of Noorani’s return to Pakistan would likely spread quickly, exposing him to
No. 12-1465                                                                                 Page 4
violence by deportees and Islamist groups. Finally, he opined that internal relocation would not
hide Noorani from his potential persecutors.

        The IJ denied Noorani’s application for asylum and withholding. The IJ concluded that
Noorani was ineligible for asylum because he applied more than one year after arriving in the
United States, see 8 U.S.C. § 1158(a)(2)(B), and no changed circumstances in Pakistan justified
this tardiness, see 8 U.S.C. § 1158(a)(2)(D). On the issue of withholding removal, the IJ found
that Noorani had not shown a clear probability that any people or groups would seek to
persecute him in Pakistan on account of political opinion or belonging to a particular social
group. In deciding Noorani’s social group claim, the IJ relied heavily on a social visibility
analysis and emphasized that Noorani could not show a clear likelihood of persecution because
his fear of retribution by deportees from Chicago was purely conjectural and unlikely (given
their small number compared to Pakistan’s overall population). Though Noorani’s brief to the
IJ argued that his evidence demonstrated “a high likelihood of persecution against individuals
who are viewed as pro-American supporters,” and recounted much of the pattern-or-practice
evidence discussed above, the IJ did not comment on that aspect of Noorani’s claim. Finally,
the IJ noted that Noorani had not shown that relocating within Pakistan would be
unreasonable.

       The Board dismissed Noorani’s appeal. It agreed with the IJ that Noorani had not shown
changed or extraordinary circumstances that would excuse the untimely filing of his asylum
application. The Board also agreed that Noorani had not established eligibility for withholding
of removal because he failed to demonstrate a clear probability of persecution by not showing
that deportees from Chicago, or anti-American, terrorist groups would learn of his return. The
Board did not discuss Noorani’s social group claim, apart from stating in a single-sentence
footnote that Noorani had not raised the claim on appeal. In another short footnote, the Board
decided that Noorani had waived his pattern-or-practice argument by not adequately
addressing it before the IJ. Finally, the Board said that Noorani could reasonably relocate within
Pakistan by using the skills he exhibited as a community organizer, as well as financial
resources from his family in the United States.

II.    Analysis

       Before assessing Noorani’s contentions, we must first consider our jurisdiction over the
claims in this petition. When an individual like Noorani is removable from the United States
for committing a crime of moral turpitude, 8 U.S.C. § 1252(a)(2)(C), (D), the Immigration and
Nationality Act severely curtails this court’s ability to review the decisions of the IJ and the
Board. We may not question the factual determinations made by either body, 8 U.S.C.
§ 1252(a)(2)(C), such as the “manner in which the agency weighed the various factors that
inform the exercise of its discretion.” Khan v. Filip, 554 F.3d 681, 688–689 (7th Cir. 2009). But we
No. 12-1465                                                                                   Page 5
retain authority to review the agency’s judgment for legal errors, 8 U.S.C. § 1252(a)(2)(D);
Aguilar-Mejia v. Holder, 616 F.3d 699, 703 (7th Cir. 2010), including challenges to the
interpretation of statutes and regulations or the Board’s exercise of discretion if it completely
ignores a petitioner’s arguments, see Kiorkis v. Holder, 634 F.3d 924, 928 (7th Cir. 2011) (internal
quotations omitted), or evidence, see Escobar v. Holder, 657 F.3d 537, 544 (7th Cir. 2011); Iglesias v.
Mukasey, 540 F.3d 528, 531 (7th Cir. 2008).

        Two of Noorani’s arguments for withholding of removal assert that the Board simply
failed to exercise its discretion—by declining to address his proposed social group (perceived
United States agents and spies in Pakistan) and his evidence of a pattern or practice in Pakistan
of persecuting that social group. We have jurisdiction to review both of them.1 This court has
frequently exercised jurisdiction over cases (and remanded them) “when the BIA’s or the IJ’s
failure to discuss potentially meritorious arguments or evidence calls into question whether it
adequately considered these arguments.” Kebe v. Gonzales, 473 F.3d 855, 857 (7th Cir. 2007).

       A.      Cognizable Social Group

        Noorani argues that the Board erred by failing to address his proposed social group
because he adequately described the group in his brief to the Board as consisting of United
States supporters and their subgroup, perceived United States agents and spies. But the Board
concluded that Noorani had not raised the issue whether he proposed a cognizable social
group, and so declined to address it. The Board must, however, address all potentially
meritorious claims raised by an applicant. See Kebe, 473 F.3d at 857. And here Noorani did
introduce his social group arguments, contending that the IJ misapprehended that group as
consisting not of Pakistanis collaborating or perceived to be collaborating with the U.S.
government but of potential persecutors, including individual deportees whom Noorani had
encouraged to participate in NSEERS. (Pet’r’s Br. to BIA, at 25–26). The Board erred by failing
to consider these arguments.

       B.      Pattern-or-Practice Evidence

       Noorani also contends that the Board erred by ignoring his evidence of a pattern or
practice of persecution in Pakistan against U.S. collaborators. If an applicant cannot show that
he would be singled out for persecution, he may still qualify for withholding of removal if he



       1
         Noorani’s other contentions—concerning his ability to relocate within Pakistan or
avail himself of the protection of the Pakistani government—seek to recast factual disputes as
legal questions. These contentions challenge only the agency’s weighing of evidence and thus
cannot be reviewed by this court. See Khan, 554 F.3d at 688–689.
No. 12-1465                                                                               Page 6
establishes “a pattern or practice of persecution of a group of persons similarly situated to the
applicant on account of . . . membership in a particular social group.” 8 C.F.R. § 1208.16(b)(2);
see Banks v. Gonzales, 453 F.3d 449, 452 (7th Cir. 2006) (discussing analogous regulation for
asylum context). Noorani pointed the Board to his evidence of the persecution faced by people
who have collaborated with U.S. law enforcement. Specifically, he noted the testimony of Dr.
Ganguly about violence directed at people associated with U.S. law enforcement by Islamist
groups (whom the Pakistani government tolerates and cannot control), as well as numerous
governmental documents and news accounts discussing the threats to pro-American Pakistanis,
including an article about a woman who was executed as a suspected U.S. spy in 2008.
Moreover, Noorani preserved his pattern-or-practice arguments, see Aguilar-Mejia, 616 F.3d at
704; Banks, 453 F.3d at 452–453, by presenting this evidence to the IJ and arguing that such
evidence demonstrated “a high likelihood of persecution against individuals who are viewed
as pro-American supporters.”

       But we do not believe that the Board exercised its discretion in considering whether
Noorani’s evidence established a pattern or practice of persecution. The Board noted in a single
cursory sentence in a footnote that “because respondent has not established that he would be
recognized as pro-American, he has not shown that he would be included in the group of
persons identifiable with the United States or Western policies.” This statement glossed over
Noorani’s evidence of the threat faced by U.S. collaborators in Pakistan and did not address
why the Board concluded that Noorani could not belong to a social group of actual or perceived
U.S. collaborators. Noorani had already testified credibly (according to the IJ) that he had
worked for years with both DHS and the FBI, appeared in public with officials from both
organizations, worn clothing bearing the FBI’s insignia at events with that organization, and
been described as an agent of the U.S. government by Pakistanis in Chicago. The Board’s
passing reference to pattern or practice does not demonstrate that it actually exercised its
discretion. See Lam v. Holder, 698 F.3d 529, 534-35 (7th Cir. 2012); Kebe, 473 F.3d at 857.2

       C.     Harmless Error



       2
         In its footnote addressing pattern or practice, the Board appears to have replicated the
IJ’s error of applying a social visibility analysis to Noorani’s social group claim. The Board
concluded that Noorani could not establish inclusion in the social group of U.S. collaborators
without showing that “he would be recognized as pro-American.” But this court has rejected
a social visibility analysis and concluded that applicants need not show that they would be
recognized as members of a social group to qualify for withholding. See Gatimi v. Holder,
578 F.3d 611, 614–15 (7th Cir. 2009) (noting that homosexuals in homophobic societies might
well pass as heterosexual, and women who have not yet undergone genital mutilation look no
different than other women).
No. 12-1465                                                                               Page 7


         The government contends that remand would be inappropriate in light of the Board’s
conclusion that Noorani had not shown a clear probability that people who blame him for their
removal from the United States or anti-American, terrorist groups would learn of his return to
Pakistan. To the extent that Noorani relies on proof that he would be singled out for
persecution, the government’s position has merit. See Kone v. Holder, 620 F.3d 760, 763–64 (7th
Cir. 2010). But the Board’s errors were not harmless if considered in the context of a pattern-or-
practice claim, which requires a showing of persecution against similarly situated individuals,
rather than proof that Noorani would himself be discovered to be or targeted as an agent of the
United States. See 8 C.F.R. § 1208.16(b)(2); Banks, 453 F.3d at 452. Because the Board has yet to
address this or Noorani’s social group claim, the case must be remanded for further
proceedings. On remand Noorani will need to show that his evidence amounts to proof of state
actors engaging in or tolerating a “systemic, pervasive, or organized effort to kill, imprison, or
severely injure” members of that group. Pathmakanthan v. Holder, 612 F.3d 618, 624–25 (7th Cir.
2010) (internal quotations omitted). But the Board was required to consider such evidence and
its failure to do so or to address his argument based on social group membership was not
harmless error.

III.   Conclusion

       Accordingly, we GRANT Noorani’s petition for review and REMAND to the agency
to evaluate Noorani’s proposed social group and his evidence of a pattern or practice of
persecution against such a group in Pakistan.